Michael Brown appeals the judgment of the motion court denying his Rule 24.085 motion for postconviction relief following an evidentiary hearing. Mr. Brown sought to vacate his conviction for burglary in the first degree, section 569.160, RSMo 2000, and sentence of seven years imprisonment. He claims that plea counsel was ineffective for failing to investigate and discover several potential witnesses who would have established that he lived at the residence he was charged with burglarizing, which would have provided him a defense. The judgment of the motion court is affirmed. Rule 84.16(b).